816 F.2d 680
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dean R. KIBBE, Plaintiff-Appellant,v.Patricia A. HUMPHREY, et al., Defendants-Appellees.
No. 87-1277.
United States Court of Appeals, Sixth Circuit.
April 16, 1987.

Before MARTIN, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This matter is before the Court on review of plaintiff's appeal from an order of the district court in which District Judge James Harvey denies a motion to disqualify himself.  An order which denies a motion to disqualify a district judge is not reviewable upon appeal until a final judgment has been entered.   See City of Cleveland v. Krupansky, 619 F.2d 576, 578-79 (6th Cir.1980).  Because no final judgment has been entered, this Court lacks jurisdiction to entertain plaintiff's appeal in the absence of a final judgment.


2
Accordingly, this appeal is dismissed.  Rule 9(b), Rules of the Sixth Circuit.